J-A03004-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

B.C.S.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

T.S.S.

                            Appellee                  No. 1491 MDA 2014


                 Appeal from the Order Entered August 28, 2014
                 In the Court of Common Pleas of Berks County
                          Civil Division at No(s): 9-4039


BEFORE: MUNDY, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                               FILED APRIL 21, 2015

        Appellant, B.C.S. (Mother), appeals from the August 28, 2014 custody

order which modified the June 18, 2010 existing custody order with respect

to her sons, K.M.S. and A.B.S. (the Children),1 born during her marriage to,

Appellee, T.S.S. (Father). After careful review, we affirm.

        We summarize the relevant factual and procedural history of this case

as follows.     Mother initiated the underlying custody action in May 2009,

along with a divorce action. Upon the parties’ separation, Mother remained

in the marital home that was located in the Wilson School District, and

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    K.M.S. was born in December 1999 and A.B.S. was born in August 2004.
J-A03004-15


Father   moved   to   Exeter   Township,   in   Berks   County,   which     was

approximately fifteen to twenty minutes from the marital home. Findings of

Fact, Conclusions of Law, Discussion and Final Custody Order, 8/28/14, at 2.

Pursuant to an agreed-upon custody order dated June 18, 2010 (existing

custody order), the parties exercised shared legal custody, Mother exercised

primary physical custody, and Father exercised partial physical custody on

alternating weekends and every Tuesday and Thursday evening.

     On August 24, 2011, Father filed a petition for special relief alleging

that he and Mother were unable to agree upon the Children’s school

enrollment for the 2011-2012 school year, at which time K.M.S. was

entering fourth grade, and A.B.S. was entering first grade.       Petition for

Special Relief, 8/24/11, at ¶¶ 5, 7, 9.    Father asserted that K.M.S. had

attended the Montessori Country Day School for second and third grade, and

A.B.S. attended the Montessori Country Day School for kindergarten. Id. In

addition, Father alleged that Mother had refused to have the Children

immunized due to “strong ethical objections.” Id. at ¶ 18. Father sought to

have the Children enrolled in the Wilson School District and to have them

vaccinated “without [Mother’s] permission and over her objection.”        Id. at

¶¶ 19-21.

     Following an evidentiary hearing, by order dated October 18, 2011,

the trial court granted Father the discretion to enroll the Children in the

Wilson School District or in the Montessori Country Day School and


                                   -2-
J-A03004-15


authorized him to have the Children immunized. Father elected to enroll the

Children in the Wilson School District. Following Mother’s timely filing of a

notice of appeal from the October 18, 2011 order, this Court affirmed the

order. See B.C.S. v. T.S.S., 48 A.3d 490 (Pa. Super. 2012) (unpublished

memorandum).

       On July 15, 2013, Father filed a petition in the trial court for special

relief alleging that Mother had purchased a home in Mohnton, in Berks

County, and that she intended to move out of the Wilson School District.2

Petition for Special Relief, 7/15/13, at ¶ 9.        Father asserted that he

established a temporary residence in the Wilson School District, and that he

intended to relocate permanently to the Wilson School District so the

Children may continue in the same school district.      Id. at ¶¶ 17-18.3    In

addition, Father alleged, in part, that Mother has objected to any pediatrician

for the Children “that advocates for vaccines and … instead tak[es] the

children to Urgent Cares without Father’s consent.” Id. at ¶ 22. As such, in

his petition, Father requested sole legal and primary physical custody of the

Children.
____________________________________________


2
  Mother’s home in Mohnton, in Berks County, is located in the Governor
Mifflin School District. Findings of Fact, Conclusions of Law, Discussion and
Final Custody Order, 8/28/14, at 8.
3
  In his petition for special relief filed on July 15, 2013, Father included two
separate paragraphs identified as number 18. Here, we reference both
paragraphs identified as number 18.




                                           -3-
J-A03004-15


       Shortly thereafter, on July 24, 2013, Mother filed a petition to modify

the existing custody order. Mother requested that K.M.S. reside with Father,

that A.B.S. reside with her, and that A.B.S. be enrolled in private school. By

temporary order dated July 24, 2013, the trial court granted Father primary

physical custody of K.M.S., and Mother primary physical custody of A.B.S.

In addition, the trial court granted the parties alternate physical custody of

the Children every weekend, with the intent of the order being that the

Children remain together on the weekends. Further, the trial court directed

that the Children continue to attend the Wilson School District, and that

Mother not relocate her residence without written consent of Father or

further order of court.4       Finally, the trial court permitted Father to select

unilaterally a pediatrician or any other medical provider needed for the

Children.

       The custody hearing occurred on July 28 and 29, and August 1, 2014.

By the time of the hearing, Father and Father’s wife, K.W. (Stepmother) had

relocated to the Wilson School District in the same neighborhood where the

former marital home was located, which was a driving distance of fifteen to

twenty minutes from Mother’s new home in Mohnton, in Berks County.
____________________________________________


4
  By agreed-upon order dated January 22, 2014, the trial court permitted
Mother to relocate to Mohnton, in Berks County. Further, the trial court
directed that the temporary July 24, 2013 order remain in full force and
effect with respect to the provisions regarding physical custody of the
Children and the Children continuing to attend the Wilson School District.




                                           -4-
J-A03004-15


Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 9, 22. The parties agreed that Father would exercise primary

physical custody of K.M.S., and that K.M.S. would therefore continue

attending school in the Wilson School District. With respect to the physical

custody of A.B.S., Father requested equally shared physical custody, and

that he continue to attend school in the Wilson School District.      However,

Mother requested primary physical custody of A.B.S., and that he be

enrolled in either the Montessori Country Day School or in the Governor

Mifflin School District, where her new home is located.         In addition, the

parties continued to dispute the selection of a pediatrician.

      Father testified on his own behalf and presented the testimony of Peter

H. Thomas, Ph.D., a court-appointed psychologist who performed two

custody evaluations in this case, in October of 2009, and September and

October of 2013; Lee Ann Grisolano, Ph.D., a school psychologist hired by

Father to determine which school best suited the needs of A.B.S.; and

Stepmother. Likewise, Mother testified on her own behalf and presented the

testimony of Jeffrey Peter Bomze, M.D., a pediatrician hired by her to

determine which school best suited the needs of A.B.S.; F.G., the Children’s

maternal grandfather; and D.H., Mother’s paramour.        In addition, the trial

court interviewed the Children in camera in the presence of the parties’

counsel.




                                     -5-
J-A03004-15


       Significantly, with respect to A.B.S., Dr. Thomas testified that the child

is “very anxious,” and that there are “dysfunctional elements” in his

relationship with Mother that involve “enmeshment,” or a lack of adequate

separation in his relationship with Mother.            N.T., 7/28/14, at 54, 67-68.

Further, it is undisputed that A.B.S. has a learning disability relating to

reading and writing, and, beginning in second grade and continuing through

the    subject   proceedings,    the     Wilson   School    District   generated     an

individualized education plan (IEP) for him. Id. at 128-129. Dr. Grisolano,

who met with A.B.S.’s homeroom teacher, learning support teacher, and

school counselor, testified that A.B.S. “has progressed very well since he has

been    in    [the]   Wilson   [School    District],   academically,   socially,    and

behaviorally.” Id. at 139.

       By order dated August 12, 2014, and entered on August 28, 2014, the

trial court granted Father sole legal custody of the Children. In addition, the

trial court granted Father primary physical custody of K.M.S. during the

school year, and Mother partial physical custody on alternating weekends

and one evening each week until 8:30 p.m. With respect to A.B.S., the trial

court granted Mother and Father equally shared physical custody.                   From

September 1, 2014 to January 1, 2015, the trial court directed that the

parties follow a two-week rotating schedule regarding the custody of A.B.S.,

as follows.

              Week 1: Father shall have custody Monday and
              Tuesday and Mother shall have custody Wednesday,

                                         -6-
J-A03004-15


             Thursday and Friday and Father shall have custody
             Friday evening until Sunday at 7:30 p.m.

             Week 2: Mother shall have custody Monday and
             Tuesday, Father shall have custody Wednesday,
             Thursday and Friday and Mother shall have custody
             Friday evening until Sunday at 7:30 p.m.

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 26-27, ¶ 3(a)(i)-(ii).    The trial court directed that the parties

exchange custody of A.B.S. every Sunday at 7:30 p.m., starting on January

1, 2015.    The trial court directed that “this schedule shall coordinate in a

way [that] the Children are always together on weekends.”         Id. at 27, ¶

3(b).    During the summer, the trial court directed that “the parties shall

exchange custody of the Children together, every 7 days.” Id. at 27, ¶ 4.

        On September 5, 2014, Mother timely filed a notice of appeal and a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i).    The trial court subsequently filed a statement in lieu of its

Rule 1925(a) opinion on September 30, 2014, wherein the trial court

adopted its Findings of Fact, Conclusions of Law, Discussion and Final

Custody Order dated August 12, 2014, and filed August 28, 2014.

        On appeal, Mother presents the following questions for our review.

             1. Did the trial court abuse its discretion by

                   A. Failing to articulate a principled explanation
                   for rejecting the expert testimony of Dr. Robert
                   Gordon and

                   B. Relying upon Dr. Peter Thomas’ custody
                   evaluation  which   was    prepared  with

                                       -7-
J-A03004-15


                     incompatible methodologies and uncorrelated
                     data?

              2. Did the trial court abuse its discretion by awarding
              sole legal custody of the Children to Father?

              3. Did the trial court abuse its discretion by ordering
              shared physical custody of the younger child?

              4. Did the trial court abuse its discretion by
              assessing Mother’s current parenting skills on the
              basis of her prior behavior?

              5. Did the trial court abuse its discretion by
              disregarding the wishes of the younger child to
              remain with Mother?

              6. Did the trial court abuse its discretion by

                     A. Failing to articulate a principled explanation
                     for preferring the education recommendation
                     of Dr. Grisolano to the one of Dr. Bomze and

                     B. Finding that the education of the younger
                     child would be disrupted by a change in
                     schools?

Mother’s Brief at 6.5

        The scope and standard of review in custody matters is as follows.

                        [T]he appellate court is not bound by the
                     deductions or inferences made by the trial
                     court from its findings of fact, nor must the
                     reviewing court accept a finding that has no
                     competent evidence to support it…. However,
                     this broad scope of review does not vest in the
                     reviewing court the duty or the privilege of
                     making its own independent determination….
                     Thus, an appellate court is empowered to
____________________________________________


5
    We have reordered Mother’s questions for ease of disposition.



                                           -8-
J-A03004-15


                    determine     whether     the     trial   court’s
                    incontrovertible factual findings support its
                    factual conclusions, but it may not interfere
                    with those conclusions unless they are
                    unreasonable in view of the trial court’s factual
                    findings; and thus, represent a gross abuse of
                    discretion.

              R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.
              Super. 2009) (quoting Bovard v. Baker, 775 A.2d
835, 838 (Pa. Super. 2001)). Moreover,

                           [O]n issues of credibility and weight of
                    the evidence, we defer to the findings of the
                    trial [court] who has had the opportunity to
                    observe the proceedings and demeanor of the
                    witnesses.

                           The parties cannot dictate the amount of
                    weight the trial court places on evidence.
                    Rather, the paramount concern of the trial
                    court is the best interest of the child.
                    Appellate interference is unwarranted if the
                    trial court’s consideration of the best interest
                    of the child was careful and thorough, and we
                    are unable to find any abuse of discretion.

              R.M.G., Jr., supra at 1237 (internal citations
              omitted). The test is whether the evidence of record
              supports the trial court’s conclusions. Ketterer v.
              Seifert, 902 A.2d 533, 539 (Pa. Super. 2006).


A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (parallel citations

omitted).

         The primary concern in any custody case is the best interests of the

child.     “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s

physical, intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902


                                       -9-
J-A03004-15


A.2d 509, 512 (Pa. Super. 2006), citing Arnold v. Arnold, 847 A.2d 674,

677 (Pa. Super. 2004).

     Relevant to this custody case are the factors set forth in Section

5328(a) of the Child Custody Act (the Act), which provides as follows.

           § 5328.       Factors to consider when awarding
           custody.

           (a) Factors. – In ordering any form of custody, the
           court shall determine the best interest of the child by
           considering all relevant factors, giving weighted
           consideration to those factors which affect the safety
           of the child, including the following:


                 (1) Which party is more likely to encourage
                 and permit frequent and continuing contact
                 between the child and another party.

                 (2) The present and past abuse committed by
                 a party or member of the party’s household,
                 whether there is a continued risk of harm to
                 the child or an abused party and which party
                 can    better   provide   adequate      physical
                 safeguards and supervision of the child.

                 (2.1) The information set forth in section
                 5329.1(a)(1) and (2) (relating to consideration
                 of child abuse and involvement with protective
                 services).

                 (3) The parental duties performed by each
                 party on behalf of the child.

                 (4) The need for stability and continuity in the
                 child’s education, family life and community
                 life.

                 (5) The availability of extended family.

                 (6) The child’s sibling relationships.


                                    - 10 -
J-A03004-15



              (7) The well-reasoned preference of the child,
              based on the child’s maturity and judgment.

              (8) The attempts of a parent to turn the child
              against the other parent, except in cases of
              domestic violence where reasonable safety
              measures are necessary to protect the child
              from harm.

              (9) Which party is more likely to maintain a
              loving, stable, consistent and nurturing
              relationship with the child adequate for the
              child's emotional needs.

              (10) Which party is more likely to attend to the
              daily physical, emotional, developmental,
              educational and special needs of the child.

              (11) The proximity of the residences of the
              parties.

              (12) Each party’s availability to care for the
              child or ability to make appropriate child-care
              arrangements.

              (13) The level of conflict between the parties
              and the willingness and ability of the parties to
              cooperate with one another. A party’s effort to
              protect a child from abuse by another party is
              not evidence of unwillingness or inability to
              cooperate with that party.

              (14) The history of drug or alcohol abuse of a
              party or member of a party’s household.

              (15) The mental and physical condition of a
              party or member of a party’s household.

              (16) Any other relevant factor.




                                - 11 -
J-A03004-15


23 Pa.C.S.A. § 5328(a).6

       This Court has stated that, “[a]ll of the factors listed in section

5328(a) are required to be considered by the trial court when entering a

custody order.”      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011)

(emphasis in original).

              Section 5323(d) provides that a trial court “shall
              delineate the reasons for its decision on the record in
              open court or in a written opinion or order.” 23
              Pa.C.S.A. § 5323(d). Additionally, “section 5323(d)
              requires the trial court to set forth its mandatory
              assessment of the sixteen [Section 5328 custody]
              factors prior to the deadline by which a litigant must
              file a notice of appeal.” C.B. v. J.B., 65 A.3d 946,
              955 (Pa. Super. 2013), appeal denied, 70 A.3d 808
              (Pa. 2013)….

              In expressing the reasons for its decision, “there is
              no required amount of detail for the trial court’s
              explanation; all that is required is that the
              enumerated factors are considered and that the
              custody decision is based on those considerations.”
              M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super.
              2013), appeal denied, 68 A.3d 909 (Pa. 2013). A
              court’s explanation of reasons for its decision, which
              adequately addresses the relevant factors, complies
              with Section 5323(d). Id.
A.V., supra at 822-823.

       Instantly, the trial court authored a 25-page opinion that explained the

reasons for its decision and thoroughly addressed the Section 5328(a)

____________________________________________


6
  The Act was amended, effective January 1, 2014, to include the additional
factor at Section 5328(a)(2.1).




                                          - 12 -
J-A03004-15


custody factors. We set forth the trial court’s findings with respect to the

custody factors most relevant to its decision, which, upon careful review, the

record evidence supports.

      With respect to Section 5328(a)(4), i.e., the need for stability and

continuity in the child’s education, family life and community life, the trial

court found, in part, the following.

            The importance of stability and continuity in all
            aspect[s] of the Children’s lives is a major concern to
            the [trial c]ourt in this case, especially pertaining to
            [A.B.S.] in light of his special needs. Dr. Thomas
            found it disturbing that Mother chose to relocate to
            the Governor Mifflin School District despite [K.M.S.]’s
            strong opposition to changing schools and in light of
            [A.B.S.]’s educational challenges. Dr. Gris[o]lano
            clearly opined that changing [A.B.S.’s] school will not
            be in his best interest. Father, on the other hand,
            recognized the importance of allowing the Children
            to remain in their … neighborhood where [they] have
            developed a circle of friends and where they can
            continue to attend the local public school within
            walking distance of their home. … Both Dr. Thomas
            and Dr. Grisolano agree that having [t]he Children
            remain in Wilson School District in the neighborhood
            in which they have always known is in their best
            interest and [the trial court] agree[s]. Granting
            Father shared physical custody of [A.B.S.] on a 50-
            50 basis will lawfully permit [A.B.S.] to continue to
            attend Green Valley Elementary School despite the
            fact that Mother now lives in another school
            district….

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 19.

      With respect to Section 5328(a)(9), i.e., which party is more likely to

maintain a loving, stable, consistent and nurturing relationship with the child

                                       - 13 -
J-A03004-15


adequate for the child’s emotional needs, the trial court found, in part, the

following.

             Mother’s relationship with the Children is an
             important consideration. Dr. Thomas described, in
             detail, the deterioration of Mother’s relationship with
             [K.M.S.] which prompted [K.M.S.] to live primarily
             with Father. On the other hand, Dr. Thomas finds
             Mother’s overly-close bond with [A.B.S.] to be
             problematic as well. He stated that Mother “lacks
             appropriate boundaries in her relationship with
             [A.B.S.].”   Dr. Thomas discussed in great detail
             Mother’s approach to parenting which has resulted in
             [A.B.S.]’s unhealthy dependence on Mother which he
             describes as “dysfunctional enmeshment.”              For
             example [A.B.S.] was breastfeeding until [ ] the age
             of five, he was in diapers until [ ] the age of five, and
             he continues to sleep in Mother’s bedroom 50% of
             the time.        Dr. Thomas says that Mother’s
             dysfunctional, enmeshed relationship with [A.B.S.]
             can be counterbalanced by allowing [A.B.S.] to
             spend more time with Father.            He stated that
             [A.B.S.] needs time away from Mother for his
             emotional development and personality structure….

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 21.

      Finally, with respect to Section 5328(a)(10), i.e., which party is more

likely to attend to the daily physical, emotional, developmental, educational

and special needs of the child, the trial court found, in part, as follows.

             As we expressed in our 2011 Findings of Fact,
             Discussion and Order addressing the immunization
             dispute, we firmly believe that Mother at times
             exercises poor judgment in regard to her unorthodox
             beliefs concerning medical care for the Children. We
             are disturbed that Mother told Dr. Thomas that she
             still does not understand the reason for our ruling on
             the immunization dispute and we are disturbed that

                                      - 14 -
J-A03004-15


            she engaged in disruptive behavior at the Children’s
            pediatricians’ office after our order was issued,
            attempting to thwart our ruling permitting Father to
            have the Children vaccinated.         We, therefore,
            understand why Dr. Thomas testified that he has
            great concern for [M]other’s thought process in these
            types of situations.       As a result of Mother’s
            unreasonable and dangerous refusal to permit the
            Children to be immunized in the face of
            overwhelming medical evidence documenting the
            safety and necessity of vaccinations, and in light of
            Mother’s obstructionist behavior and unreasonable
            refusal to allow the Children to be seen by
            mainstream pediatricians and in consideration of Dr.
            Thomas’ concerns, we find Father’s request for sole
            legal custody to be valid and necessary.

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 22. As the trial court’s opinion indicates, the record evidence

fully supports these findings. As a result, we turn to the merits of Mother’s

issues on appeal.

      In her first issue, Mother argues the trial court abused its discretion in

its determinations regarding the credibility and weight of the evidence

applied to Dr. Thomas’ conclusions and recommendations as a result of his

custody evaluation.   Mother’s Brief at 12, 18.    Specifically, Mother argues

the trial court abused its discretion in failing to accept the critique of the

custody evaluation offered by her expert, Dr. Gordon. Id. at 14.

      In sum, Mother accurately states in her brief that Dr. Gordon testified,

in part, that Dr. Thomas erred in “using one psychologist test (MMPI-2-RF)

for the parents but using a different one (MMPI-2) for Father’s current wife

and Mother’s significant other.    These tests employ different norms and

                                    - 15 -
J-A03004-15


different clinical scales which preclude consistent comparisons of the

subjects’ scores.”    Id. at 13.      Nevertheless, Dr. Thomas thoroughly

responded to Dr. Gordon’s critique by testifying, in part, that a “professional

debate” exists among psychologists regarding which test, the MMPI-2-RF or

MMPI-2, is appropriate. In addition, Dr. Thomas testified regarding why he

used the MMPI-2-RF in this case. N.T., 7/28/14, at 83-92.

      The trial court weighed Dr. Thomas’ conclusions and recommendations

in light of Dr. Gordon’s critique and found as follows.

            Dr. Peter Thomas conducted a full custody evaluation
            in this case. We also heard and considered Dr.
            Gordon’s critique thereof. While we agree with Dr.
            Thomas’ overall recommendations and conclusions in
            this matter, we do find Dr. Gordon’s opinion to have
            merit. We have great respect for both Dr. Thomas
            and Dr. Gordon. Nevertheless, Dr. Gordon’s criticism
            does not undermine our overall confidence in Dr.
            Thomas’ opinions and recommendations.

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 17. We discern no abuse of discretion by the trial court to the

extent its decision is based on Dr. Thomas’ recommendations. Indeed, the

record reveals that the trial court carefully considered the testimony of Dr.

Thomas in light of the critique of Dr. Gordon, and made credibility and

weight of the evidence findings accordingly, which we will not disturb. See

A.V., supra (stating that we defer to the trial court on issues of credibility

and weight of the evidence). Therefore, Mother’s first issue fails.




                                     - 16 -
J-A03004-15


      In her second issue, Mother argues that the trial court abused its

discretion in assessing her “current parenting skills on the basis of her prior

behavior.” Mother’s Brief at 20. Specifically, Mother argues the trial court

based its decision to grant the parties equally shared physical custody of

A.B.S. on Mother’s past objection to the Children receiving vaccinations,

Mother’s objection in the year 2011 to the Children being treated by Reading

Pediatrics, and Mother fostering in A.B.S. an unreasonable emotional

dependency on her. Id. at 20-21.

      As set forth above in the trial court’s consideration of the Section

5328(a) custody factors, the trial court’s physical custody decision regarding

A.B.S. was based on its conclusion that the child’s best interests are served

by his continuing enrollment in the Wilson School District and on time away

from Mother. The record overwhelmingly supports the trial court’s decision

in this regard, most notably Dr. Thomas’ conclusions and recommendations,

and the testimony of Dr. Grisolano.       Therefore, we discern no abuse of

discretion by the trial court. Thus, Mother’s second issue fails.

      In her third issue, Mother argues the trial court abused its discretion in

disregarding the wishes of A.B.S. to remain with Mother. Mother’s Brief at

23.   The trial court stated as follows with respect to its consideration of

Section 5328(a)(7), i.e., the well-reasoned preference of the child, based on

the child’s maturity and judgment.

            [A.B.S.] repeatedly told the Court that he does not
            feel comfortable at Father’s residence, but he could

                                     - 17 -
J-A03004-15


            articulate no reason for this discomfort other than he
            prefers to be with Mother.         Dr. Thomas finds
            [A.B.S.]’s dependence on being in [the] presence of
            Mother unhealthy. Dr. Thomas stated in his report:
            “Some significant relationship between [A.B.S.] and
            Father will positively titrate some of the intensity of
            the relationship between [A.B.S.] and Mother.”

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 20. As such, the trial court considered A.B.S.’s preference but

did not find it well-reasoned or in the best interests of the child. We discern

no abuse of discretion in this regard. Further, we defer to the trial court’s

determination regarding the weight placed on A.B.S.’s custody preference.

See A.V., supra.

      In Mother’s fourth issue, she argues that the trial court abused its

discretion in requiring A.B.S. to continue attending school in the Wilson

School District. Mother’s Brief at 28. We reject Mother’s argument to the

extent it is based on challenging the trial court’s findings regarding the

credibility and weight of the evidence of the report and testimony of Dr.

Grisolano and the testimony of Dr. Bomze. See A.V., supra.

      The trial court explained as follows.

            Father consulted Lee Ann Grisolano, Ph.D., a
            certified school psychologist concerning the issue of
            whether or not the Wilson School District or the
            Montessori Country Day School is the more
            appropriate educational setting for [A.B.S.]. [A.B.S.]
            has a specific learning disability that affects his
            performance in reading and writing. Dr. Grisolano
            testified at trial and her report was admitted in
            evidence.      Dr. Grisolano reviewed [A.B.S.]’s
            Individualized Education Program (“I.E.P.”) and the

                                     - 18 -
J-A03004-15


            curriculums at Montessori Country Day School, the
            Wilson School District and the Governor Mifflin
            School District. Dr. Grisolano observed that [A.B.S.]
            is “making not only academic progress in his current
            educational setting but also progress toward his
            social development and increased self-confidence as
            a student. … It is this consultant’s impression that
            efforts shall be made to minimize [A.B.S.]’s stress …
            and therefore [I] recommend that he remain at
            Green Valley Elementary School” (which is the
            elementary school within the Wilson School District).

            On the other hand, Mother presented the testimony
            of Dr. Jeffrey P. Bomze, who is a pediatrician with
            experience treating children with learning disabilities.
            Dr. Bomze opined that Governor Mifflin [School
            District] employs an excellent remedial program
            which is well-suited to [A.B.S.]’s special needs. He
            also said the Montessori Country Day School has a
            reading specialist on staff that could provide
            excellent services to [A.B.S.]. He further stated that
            Montessori’s small class size with individualized
            attention to each student would benefit [A.B.S.].

            We have carefully considered the testimony and
            opinions of both experts and, on balance, find Dr.
            Grisolano’s testimony and opinion more persuasive
            in light of the compelling reasons set forth in her 11-
            page report as well as her educational credentials
            and impressive experience outlined in her CV….

Findings of Fact, Conclusions of Law, Discussion and Final Custody Order,

8/28/14, at 16-17 (citation to record omitted).      Upon careful review, we

discern no abuse of discretion by the trial court in its decision regarding

A.B.S.’s continuing attendance in the Wilson School District.

      Finally, we address Mother’s fifth and sixth issues wherein she argues

that the trial court abused its discretion by awarding Father sole legal

custody of the Children and shared physical custody of A.B.S. based on the

                                     - 19 -
J-A03004-15


testimony and reports of Dr. Thomas. Mother’s Brief at 35-41. As discussed

at length herein, the trial court found credible and persuasive Dr. Thomas’

recommendations regarding the legal custody of the Children and the

physical custody of A.B.S.     See Findings of Fact, Conclusions of Law,

Discussion and Final Custody Order, 8/28/14, at 13, 22. Because we have

already concluded that the trial court did not abuse its discretion by relying

on Dr. Thomas’ conclusions and recommendations, we reject Mother’s final

issues.

      Based on the foregoing, we conclude Mother’s issues are devoid of

merit.    Accordingly, we affirm the trial court’s August 29, 2014 custody

order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




                                    - 20 -